 

Exhibit 10.1

 

[English Translation for Reference Only]

 

Equity Agreement

 

of

 

Guizhou Sun Seven Stars Technology Trading Platform Limited

 

Between

 

Shanghai Blue World Investment Management Consulting Limited

 

and

 

Shanghai Pulse Consulting Company Limited

 

Dated March 31, 2017

 

  1

 

  

[English Translation for Reference Only]

  

Equity Agreement


of

 

Guizhou Sun Seven Stars Technology Trading Platform Limited



 

Transferor (Party A):
Shanghai Blue World Investment Management Consulting Limited

Address: Room 227, Building 4, No. 2118 Guanghua Road, Minhang District,
Shanghai

 

Transferee (Party B):
Shanghai Pulse Consulting Company Limited

Address: Room B36, Floor 4, No. 477, 1st West Fute Road, Shanghai Free Trade
Zone, China

 

Target Company:
Guizhou Sun Seven Stars Technology Trading Platform Limited

Address: No. 189 Zhonghuan Road, Baiyun District, Guiyang, Guizhou Province

 

Current share structure of the Target Company is as follows:

 



No.  Shareholder Name  Capital Contribution   Shareholding
percentage (%)  1  Shanghai Blue World Investment Management Consulting Limited 
RMB 5,000,000     5.88  2  Guizhou Province Sun Seven Stars Technology Limited 
RMB80,000,000     94.12     Total  RMB85,000,000    100 

 

Whereas:

1.Party A legally holds 5.88% shares in Guizhou Sun Seven Stars Technology
Trading Platform Limited (hereinafter referred to as the ‘Target Company’).
Party A intends to transfer such 5.88% shares, and the Target Company’s
shareholders meeting has approved such transfer.

2.Party B agrees to accept the 5.88% shares of the Target Company held by Party
A. Meanwhile, the Target Company’s shareholders meeting has approved such
transfer.

 

NOW, in consideration of the mutual covenants and friendly agreements, Party A
and

 

  2

 

 

[English Translation for Reference Only]

 

Party B have reached the following agreement in respect to the share transfer:

 

Article I Share Transfer

1.Party A agrees to transfer to Party B, and Party B agrees to accept, the 5.88%
shares of the Target Company held by Party A.

2.Party A agrees to sell, and Party B agrees to purchase, the shares, which
includes all interests and rights relating to the shares. The aforesaid shares
are not subject to any encumbrance, including without limitation to, liens,
pledges and other claims by a third party.

 

Article II Share Transfer Price and Payment

1.After negotiation among both parties, Party B agrees to purchase the 5.88%
shares in the Target Company at RMB 5,000,000.

 

2.Payment:

 

Considering the fact that Party A has paid up RMB 5,000,000 as contribution to
the registered capital of the Target Company, corresponding to the 5.88% shares
it holds, Party B shall, 3 days after such registration of share transfer at the
local Administration for Industry and Commerce, pay RMB 5,000,000 for such
transferred shares to Party A’s bank account.

 

Article III Representations and Warranties of Party A

1.Party A represents and warrants that it is the sole owner of the shares
transferred under Article 1 of this Agreement and has obtained the approval of
the shareholders meeting of the Target Company.

2.Party A undertakes to assist in the registration change at local
Administration for Industry and Commerce within 10 business days upon signing of
this Agreement.

 

Article IV Representations and Warranties of Party B

Party B undertakes to fulfill its obligations under Article II hereto.

 

Article V Confidentiality



1.No Party shall disclose any business secrets or related information, or
content of this Agreement or related documents for which it may have knowledge
during performance of this Agreement to any third party without the written
consent of both parties, except for any mandatory information disclosure
required by law.

2.These Confidentiality clauses are independent, and shall survive any
amendment, cancellation or termination of this Agreement.

 

Article VI Dispute Resolution

Any dispute arising from or in connection with this Agreement shall be settled
through friendly negotiation. In case of failure to settle the dispute via
negotiation, any party may submit the case to the People’s court of competent
jurisdiction.

 

Article VII Effectiveness and Miscellaneous

1.This Agreement shall take into effect upon execution by both parties.

 

  3

 

[English Translation for Reference Only]

 

2.Both parties shall resolve issues uncovered hereto during the performance. An
amendment may be reached after consensus of both parties. Such amendment shall
have the same validity as this Agreement.

3.The execution, validity, interpretation, termination and dispute resolution of
this Agreement shall be governed by the laws of the People's Republic of China.

4.Both parties shall make the best efforts to cooperate with each other, as
early as possible, to handle related approval procedures for the change of
shareholders and corresponding registration change at local Administration for
Industry and Commerce.

5.This Agreement shall be made in four original copies; Party A, Party B, the
local Administration and the Target Company shall hold one copy, respectively.

 

——————————————————————No text below——————————————————————

 

Transferor (Party A): Shanghai Blue World Investment Management Consulting
Limited

Legal representative / authorized representative:

Date: March 31, 2017

 

Transferee (Party B): Shanghai Pulse Consulting Company Limited

Legal representative / authorized representative:

Date: March 31, 2017

 

Executed in Guiyang City, China

 

  4

 